[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM ORDER
For the reasons set forth in this Court's attached Memorandum of Decision in the companion case ofKurtzman-Violette Heating and Air Conditioning Company, Inc. v.Konover Construction Corporation, CV 94-0543571, the defendant's motion to strike in the instant case, which raises identical challenges to parallel counts of the instant Complaint, is hereby ORDERED:
    1. Granted as to the Second Count of the instant Complaint, on the ground that the plaintiff has no private cause of action under General Statutes § 49-41c; and
    2. Denied as to the Third Count, in that the plaintiff has pleaded either expressly or by necessary implication, all the essential elements of a cause of action for unjust enrichment.
Michael R. Sheldon, Judge